Citation Nr: 1702155	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for Hashimoto's thyroiditis with papillary carcinoma, claimed as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

In September 2012, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claims.  A review of the record indicates there has been substantial compliance with the Board's September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a March 2016 rating decision, the RO denied service connection for kidney cyst, as secondary to prostate cancer; service connection for liver cyst, as secondary to prostate cancer; and service connection for prostate cancer.  The Veteran submitted a timely Notice of Disagreement (NOD) with respect to these claims.  The RO has acknowledged receipt of the NOD and the Veteran's initiation of the appeal as to these claims.  Therefore, it is clear the RO is still developing these claims and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA has a duty to assist the Veteran in the development of his claim.  The VA's duty to assist includes assisting the Veteran in procuring his service treatment records, service personnel records, VA medical records, pertinent records held by any Federal department or agency, and providing an examination when necessary.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

After a careful review of the claims file, it appears that not all of the Veteran's service treatment records have been received.

The Veteran contends that his current diagnosis of sleep apnea is related to his January 1971 septoplasty and submucous resection of inferior turbinates in-service.  In support thereof, the Veteran asserts that he underwent the procedure after being advised that it would clear up his respiratory infections.  The Veteran submits that he suffered from upper respiratory infections and pneumonia in-service which required hospitalization on two occasions while stationed at Ft. Jackson in South Carolina.  However, the Board notes that no service treatment records from this duty station have been made a part of the record.

The Veteran also contends that his current diagnosis of Hashimoto's thyroiditis with papillary carcinoma is specifically related to his service while stationed at Ft. Tilden in New York.  There, the Veteran asserts, he was exposed to ionized radiation while working as Nike-Hercules missile crewman.  Again, the Board notes that no service treatment records from this duty station have been made a part of the record.

While the Board notes that the Veteran's January 1968 enlistment examination, service immunization records, treatment records for the January 1971 septoplasty and submucous resection of inferior turbinates, and his January 1971 separation examination have been associated with the claims file, the RO has not sought the additional service treatment records identified by the Veteran in his May 2008 letter and July 2009 e-mail attachment.  Specifically, the Veteran asserts there should be service treatment records from each of his duty stations; Ft. Jackson, South Carolina; Ft. Bliss, Texas; Ft. Tappan, New York; Ft. Tilden, New York; Redstone Arsenal, Alabama; and Armstrong Barracks, Budingen, Germany.

Although further delay is regrettable, given the fundamental relevance of service treatment records, the Board finds additional development must be undertaken prior to the adjudication of these matters in order for the VA to fulfill its statutory duty to assist.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate entities to obtain any additional service treatment records as may be available that are not already associated with the claims file.  Specifically, records of any treatment as the Veteran may have received at each of his duty stations should be sought, to include in-patient clinical records for hospitalizations at Ft. Jackson, South Carolina for upper respiratory infections; as well as records of any treatment at Ft. Bliss, Texas; Ft. Tappan, New York; Ft. Tilden, New York; Redstone Arsenal, Alabama; and Armstrong Barracks, Budingen, Germany.  

The efforts to obtain these service treatment records should documented in the electronic claims file.  If such record(s) do not exist or cannot be obtained, this fact must also be documented. 

If all procedural requirements have been met to locate and secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must provide the Veteran and his representative with proper notice that meets the requirements of 38 C.F.R. § 3.159(e).

2. Thereafter, after undertaking any additional development as may become indicated, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if necessary.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





